Citation Nr: 1734004	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-30 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to a service connected back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1994 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  

This claim was previously denied by the Board in September 2016.  However, pursuant to a June 2017 Joint Motion for Remand, the United States Court of Appeals for Veteran's Claims (Court) issued an Order remanding the claim back to the Board.  The June 2017 Order instructed the Board to consider the terms detailed in the Joint Motion for Remand.  The terms require that the Board take into account the January 2017 Memorandum issued by the Office of the General Counsel addressing whether or not obesity could be an "intermediate step" between a service connected disability and a current disability that may be service connected on a secondary basis.  

After consideration of that January 2017 VA memorandum (VAOPGCPREC 1-2017), the matter is now back before the Board for adjudication.  


FINDINGS OF FACTS

1.  The Veteran's diabetes mellitus is not related to the Veteran's military service; did not manifest within one year of separation of service; did not manifest continuous symptomology since separation of service.  

2.  The Veteran's diabetes mellitus was not proximately due to or aggravated by a service-connected disability; and obesity was not an intermediate step between his diabetes and his back disability.  






CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). VA provided adequate notice for the Veteran's claims of service connection in a letter sent to the Veteran in August 2008.  In that letter, the VA advised the Veteran what information was needed to substantiate a claim for service connection.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  

The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2006).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  The VA has afforded the Veteran relevant examination and opinion in May 2014.  A medical opinion addendum was also issued in September 2014.  The resulting reports described the Veteran's claimed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.
I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Obesity may be an "intermediate step" between a service-connected disability and a current disability that may be connected on a secondary basis if a previously service-connected disability caused him to become obese, that obesity was a substantial factor in causing secondary disability; and the secondary disability would only have occurred but for the obesity.  VAOPGCPREC 1-2017 (January 6, 2017).

Service connection for certain chronic diseases, including diabetes mellitus, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

By way of history, the Veteran was service connected for a back disability in December 1999.  He was later granted an increased rating due to the severity of his symptoms in May 2007.  In a September 2008 statement, the Veteran asserted that he was diagnosed with diabetes mellitus in August 2006 by a VA physician, approximately 10 years after his service.  It is his contention that his back disability had caused the development of his diabetes because his back disability has precluded him from exercising, which led to weight gain.  As a result, he started to exhibit symptoms of diabetes mellitus to the extent that it has impacted his lifestyle and job performance.  

In an August 2006 VA treatment record, the Veteran was counseled by a physician regarding his diabetes.  The physician noted that the Veteran would benefit from participating in a weight management program aimed at targeting his obesity.  He was also placed on medication (metformin) as a means to manage his diabetes.  

The claim was first remanded in January 2014 for a VA examination.  However, the Veteran failed to appear for this VA examination in March 2014, asserting that he was unaware that it had been scheduled.  He was then scheduled for another VA examination in May 2014.  There, the examiner noted that the Veteran was managing his diabetes through a restricted diet and oral medication.  He opined that the Veteran's diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury or event.  The Veteran's Service Treatment Record (STRs) does not reflect a diagnosis of diabetes or symptoms of diabetes during his service.  

This finding was confirmed again in a September 2014 medical opinion addendum.  While the examiner agreed that the Veteran's obesity is one of the risk factors of the development of diabetes mellitus, other factors such as genetics, age, and lifestyle also play a key role.  Thus, the Veteran's diabetes is multi factorial and cannot be blamed on any one factor, such as obesity.  The examiner stated that the Veteran's obesity was not caused by his military service.  His obesity was also not caused by his orthopedic (back) injuries.  He explained that the major cause of obesity is overeating and while sedentary lifestyle is a contributory factor to weight gain, it is not the cause.  

In assessing whether or not the Veteran's obesity was aggravated by the Veteran's back condition, the examiner also concluded that while inactivity from orthopedic injuries can contribute to weight increase, the primary etiology of obesity is overeating.  Additionally, as to whether or not the Veteran's diabetes worsened beyond its natural progression, the examiner found that the Veteran has a typical pathogenesis of diabetes for his age and time of onset of the disease.  

In September 2016, the Board denied the Veteran's claim for diabetes, finding that it was not related to his service connected back disability.  However, a Joint Motion for Remand was filed in June 2017, requesting that the Board decision be vacated on the basis that the Board failed to consider a January 2017 Memorandum issued by the VA Office of the General Counsel regarding claims of service connection based on obesity (VAOPGCPREC 1-2017).  The Court consequently granted the Joint Motion for Remand and issued an Order in June 2017, vacating the prior Board decision, and remanded the matter for readjudication.  

Pursuant to the June 2017 Court Order, the Board has reviewed and considered the VAOPGCPREC 1-2017.  Obesity per se is not a recognized disease or injury for which service connection may be granted.  38 C.F.R. § 3.310.  While obesity cannot qualify as an in-service event because it occurs over time and is based on various external and internal factors, it may be an "intermediate step" between a service connected disability and a current disability that may be service connected on a secondary basis under 38 C.F.R. § 3.310(a).  To establish that intermediate step, the Board must address three prongs.  First, the Board must address whether the Veteran's service connected back disability caused the Veteran to become obese.  Second, if the Board finds that the Veteran is obese because of his back disability, the Board must then decide whether or not the Veteran's obesity was a substantial factor in causing the Veteran's diabetes.  Third, the Board must determine whether the Veteran's diabetes mellitus would not have occurred but for the obesity caused by his service connected back disability.  Only if all these questions are answered in the affirmative, the Veteran's diabetes may be service connected on a secondary basis.  

The Board now finds that the Veteran's claim for diabetes mellitus secondary to his service connected back disability is not warranted.  While the September 2014 examiner had conceded that obesity is a risk factor for diabetes, he opined that the Veteran's weight gain was due to voluntary lifestyle choices rather than his service connected back disability.  The Veteran has a long history of a back condition, dating back to April 1994.  He reported that the pain had progressed over time, which started during boot camp.  His symptoms include pain, weakness, fatigue, lack of endurance and stiffness in the lower back.  After RO granted service connection for his degenerative disease of the spine, he was later granted a rating increase from 20 percent to 40 percent in May 2007.  While the Board acknowledges the Veteran's severity of his back disability, the Board's attention is called to a June 2008 VA treatment record noting that the Veteran was able to lose 15 lbs. by exercising and eating healthier.  In January 2010, the Veteran visited a VA treatment facility and reported a weight loss of 20 to 30 lbs.  His medical record suggests that the Veteran was able to lose weight in spite of his previously service-connected back disability.  The September 2014 examiner stated that while the Veteran's inactivity due to his back problems can contribute to his weight gain, the primary cause is the amount of caloric intake exceeding the amount of calories burned.  Thus, the Veteran's obesity is due to his elective lifestyle choices.  

The Board finds the September 2014 VA examiner's opinion persuasive and assigns it great probative weight, because it is based on sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The weight of the evidence is not sufficient to demonstrate that the Veteran's obesity was due to his previously service connected back disability.  Therefore, the first prong in defining the intermediate step between obesity and his back disability is not satisfied, thus, proximate cause is not established.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for diabetes is denied.  


ORDER

Service connection for diabetes, to include as secondary to service connected back disability is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


